DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on November 23, 2021 has been considered and entered. 
Accordingly, claims 1-5, and 7-9 are pending in this application. Claims 1-5, and 7-9 are currently amended.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: 
A. arithmetic circuit in claims 1-5 and 8-9
It is unclear whether the arithmetic circuit refers to the CPU 111 or the optimization device 10. Therefore, it is unclear whether the CPU 111 or the optimization device 10 provide proper antecedent basis for the claimed arithmetic circuit.
The disclosure is objected to because of the following informalities:
A. The title of the invention contains a typographical error and “Intergrated” should read “Integrated” instead.
B. Starting in paragraph [0015] line 4, every instance of “Math.” Should be replaced with “Equation” instead.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 7-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitations “a memory configured to hold values of a plurality of state variables included in an evaluation function representing energy and a weight value for each set of the state variables; and an arithmetic circuit coupled to the memory and configured to: calculate, as an energy change calculation process, an energy change value when each of the values of the plurality of state variables is set as a next change candidate based on the values of the plurality of state variables and the weight value, in a case where any value of the plurality of state variables changes; calculate, as a penalty addition process, a total energy change value by adding a penalty value according to an excess amount violating an inequality constraint, to each of a plurality of the energy change values calculated for the plurality of state variables, the excess amount being calculated based on a coupling coefficient indicating a weight of each of the plurality of state variables in the inequality constraint and a threshold value; and change, as an update control process, any value of the plurality of state variables held in the memory based on a set temperature value, a random number value, and a plurality of total energy change values”. 
            
                ∆
            
        Ej +             
                ∆
            
        Cj) of a total energy by adding a penalty value             
                ∆
            
        Cj according to an excess amount (constraint excess amount) violating an inequality constraint to each of a plurality of energy change values             
                ∆
            
        Ej calculated for the plurality of state variables. Paragraph [0038] discloses that the update control unit 14 changes any one value of the plurality of state variables held in the state holding unit 11 based on a set temperature value a random number value, and change values of the plurality of total energies. Therefore, all of the calculations are performed in the optimization device 10 and the state holding unit 11 that holds the values of the state variables are also included in the optimization device 10. Fig. 12 shows an optimization system that includes the optimization device 10. However, the optimization device 10 that performs all the calculations described above is not part of the CPU (Note: In the event that the arithmetic circuit refers to CPU 111). Further, the state holding unit 11 that holds the values of the state variables is not part of the memory 112. Further paragraph [0181] describes the optimization device 10 as coupled to the information processing device 110 (which includes the CPU and the memory) and is a different component from the CPU and memory. Therefore, the memory 112 is not configured to hold values of a plurality of state variables included in an evaluation function representing energy and a weight value for each set of the state variables. Additionally, the arithmetic circuit/processor 111 is not 
For these reasons, the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 2-5 and 7-9 inherit the same deficiency as claim 1 by reason of dependence.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, and 7-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Under the Alice Framework Step 1, claims 1-5 and 7-9 recite a circuit and, therefore, is a machine.
Under the Alice Framework Step 2A prong 1, claim 1 recites “calculate, […], an energy change value when each of the values of the plurality of state variables is set as a next change candidate based on the values of the plurality of state variables and the weight value, in a case where any value of the plurality of state variables changes”, “calculate, […], a total energy change value by adding a penalty value according to an excess amount violating an inequality constraint, to each of a plurality of the energy change values calculated for the plurality of state variables, the excess amount being calculated based on a coupling coefficient indicating a weight of each of the plurality of state variables in the inequality constraint and a threshold value”, and “change, […], any value of the plurality of state 
The above limitations amount to processing mathematical relationships/calculations and falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under the Alice Framework step 2A prong 2, the claim recites five additional element - a memory configured to hold values of a plurality of state variables included in an evaluation function representing energy and a weight value for each set of the state variables, an arithmetic circuit, an energy change calculation process, a penalty addition process, an and update control process. However, the additional elements of an energy change calculation process, a penalty addition process, and an update control process were recited at a high-level of generality (i.e. as an energy change calculation process for calculating an energy change value, as a penalty addition process of adding a penalty value and subsequently calculating a total energy value based on the penalty value, and an update control process of changing/updating values in a manner that merely restates the functions or calculations being performed) such that they amount to no more than mere instructions being performed using a generic computer component. Additionally, the additional elements of a memory and an arithmetic circuit were recited at a high-level of generality (i.e., as a generic computer component for storing data and a generic computer component for performing the mathematical calculations) such that they amount to no more than mere instructions using a generic computer component. Accordingly, the claim is not integrated into a practical application.
Under the Alice Framework step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of an energy change calculation process, a penalty addition process, and an update control process were recited at a high-
Under the Alice Framework step 2A prong 1, claims 2-5 and 7-9 recite further steps and details for performing the energy change calculation and the total energy change calculation which includes the penalty value calculation and falls within the “Mathematical Concepts” and “Mental Processes” grouping of abstract ideas. In particular claims 2-5, and 7-8 do not include additional elements that are sufficient to amount to significantly more than the judicial exception and would require further analysis under step 2A prong 2 and step 2B. Accordingly, the claims are directed to recite an abstract idea.
Under the Alice Framework step 2A prong 2, claim 9 recites one additional element – a plurality of circuits (each including the memory and the arithmetic circuit of claim 1). However, the additional elements of a plurality of circuits was recited at a high-level of generality (i.e., as a generic circuit including a generic computer component for storing data and a generic computer component for performing the mathematical calculations) such that it amounts to no more than mere instructions using a generic computer component. Accordingly, the claim is not integrated into a practical application.
Under the Alice Framework step 2B, claim 9 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to 
Allowable Subject Matter
Claims 1-10 would be allowable if rewritten to overcome the 35 U.S.C. 101 and 35 U.S.C. 112(a) rejections discussed above. 
The following is a statement of reasons for the indication of allowable subject matter:
The reasons for indication of allowable subject matter are the same reasons provided in the non-final office action submitted 10/08/2021.
Response to Arguments
In view of amendments made and applicant’s argument, the 35 U.S.C. 112(b) rejection of claims 1-10 has been withdrawn.
Applicant's arguments filed 11/23/2021, with respect to the 35 U.S.C. 112(a) and 35 U.S.C. 101 rejection of claims 1-5 and 7-9 have been fully considered but they are not persuasive.
In response to applicant’s argument with respect to the 35 U.S.C. 112(a) rejection of claims 1-5 and 7-9, applicant argued that the amendments to the claims addresses the rejection discussed in the non-final action submitted 10/08/2021.
Examiner respectfully disagrees. As discussed above, the term “arithmetic circuit” lacks proper antecedent basis, therefore, it is unclear whether this refers to the optimization device 10 or CPU 111. It is not clear what particular combination of elements in Fig. 12 is being claimed. The 35 U.S.C. 112(a) rejection discussed above is based on an interpretation that the “arithmetic circuit” refers to CPU 111. In the event that the “arithmetic circuit” refers to the optimization device 10, the claim is also inconsistent 
In response to applicant’s argument with respect to the 35 U.S.C. 101 rejection of claims 1-5 and 7-9, applicant argued that the amendments to the claims addresses the rejection discussed in the non-final action submitted 10/08/2021.
Examiner respectfully disagrees. As discussed above, the term “arithmetic circuit” lacks proper antecedent basis, therefore, may be interpreted as a processor. The claim does not recite a particular circuit configuration with specific structures of the arithmetic circuit. Therefore, the additional element an arithmetic circuit was recited at a high-level of generality (i.e., as a generic computer component for performing the mathematical calculations) such that it amounts to no more than mere instructions using a generic computer component. Additionally, amended claim 1 includes three additional elements of an energy change calculation process, a penalty addition process, and an update control process. However, these additional elements are also recited at a high-level of generality (i.e. in a manner that merely restates the functions or calculations being performed) such that they amount to no more than mere instructions being performed using a generic computer component.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlo Waje whose telephone number is (571)272-5767.  The examiner can normally be reached on 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/C.W./
Carlo WajeExaminer, Art Unit 2182                                                                                                                                                                                                        (571)272-5767



/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182